



Exhibit 10.2


VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of October 28, 2018, by and between KLS Diversified Master Fund L.P., a Delaware
limited partnership (the “Shareholder”), and Denbury Resources Inc., a Delaware
corporation (“Parent”). The parties to this Agreement are sometimes referred to
herein collectively as the “parties,” and individually as a “party.” Capitalized
terms used herein without definition shall have the respective meanings
specified in the Merger Agreement (as defined below).
WHEREAS, the Shareholder owns shares of the Company’s Common Stock (the “Common
Stock,” together with any other Rights (as defined below) with respect thereto
or Common Stock acquired (whether beneficially or of record) by the Shareholder
after the date hereof and prior to the Closing or the termination of all of the
Shareholder’s obligations under this Agreement, whichever is earlier, including
any interests in the Company or Rights with respect thereto acquired by means of
purchase, dividend or distribution, or issued upon the exercise of any options
or warrants or the conversion of any convertible securities or otherwise, being
collectively referred to herein as the “Securities”). For the purposes of this
Agreement, “Rights” means, with respect to any Person, (a) options, warrants,
preemptive rights, subscriptions, calls or other rights, convertible securities,
exchangeable securities, agreements or commitments of any character obligating
such Person to issue, transfer or sell any equity interest of such Person or any
of its Subsidiaries or any securities convertible into or exchangeable for such
equity interests, or (b) contractual obligations of such Person to repurchase,
redeem or otherwise acquire any equity interest in such Person or any of its
Subsidiaries or any such securities or agreements listed in clause (a) of this
sentence.
WHEREAS, Parent, Dragon Merger Sub, Inc., a Virginia corporation and wholly
owned subsidiary of Parent (“Merger Sub”), DR Sub LLC, a Virginia corporation
and wholly owned subsidiary of Parent, and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date hereof and as it may be
amended from time to time and a copy of which has been previously provided to
the Shareholders (the “Merger Agreement”), pursuant to which, among other
things, Merger Sub will be merged with and into the Company, with the Company
surviving as a direct wholly owned Subsidiary of Parent, all upon the terms of,
and subject to the conditions set forth in, the Merger Agreement (the “Merger”).
WHEREAS, the approval of the Merger Agreement by the affirmative vote of the
holders of more than two-thirds (2/3) of all the votes entitled to be cast at
the Company Shareholders Meeting is a condition to the consummation of the
Merger (the “Company Shareholder Approval”).
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Shareholder
has agreed to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:


-1-



--------------------------------------------------------------------------------





ARTICLE I
VOTING; GRANT AND APPOINTMENT OF PROXY
1.1Voting. From and after the date hereof until the earlier of (x) the Company
Shareholder Approval being obtained and (y) the termination of this Agreement in
accordance with Article IV hereof (such earlier date, the “Expiration Date”),
the Shareholder irrevocably and unconditionally hereby agrees that at any
meeting (whether annual or special and each adjourned or postponed meeting) of
the shareholders of the Company, however called, or in connection with any
written consent of the shareholders of the Company, the Shareholder (in such
capacity and not in any other capacity) will (i) appear at such meeting or
otherwise cause all of the Securities owned by the Shareholder (whether
beneficially or of record) to be counted as present thereat for purposes of
calculating a quorum and (ii) vote or cause to be voted (including by proxy or
written consent, if applicable) all of the Securities owned by the Shareholder
(whether beneficially or of record):
(a)with respect to each meeting at which a vote of the Shareholder on the Merger
is requested (a “Merger Proposal”), in favor of such Merger Proposal (and, in
the event that such Merger Proposal is presented as more than one proposal, in
favor of each proposal that is part of such Merger Proposal), and in favor of
any other matter presented or proposed as to approval of the Merger or any part
or aspect thereof or any other transactions or matters contemplated by the
Merger Agreement;
(b)against any Company Takeover Proposal, without regard to the terms of such
Company Takeover Proposal, or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger and the other transactions or matters
contemplated by the Merger Agreement;
(c)against any other action, agreement or transaction, that is intended, that
would or would be reasonably expected, or the effect of which would or would be
reasonably expected, to impede, interfere with, delay, postpone, discourage or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the performance by the Shareholder of its obligations under
this Agreement;
(d)against any action, proposal, transaction or agreement that would or would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of the Shareholder contained in this
Agreement; and
(e)in favor of any proposal to adjourn or postpone the Company Stockholder
Meeting to a later date if there are not sufficient votes to approve the Merger
Proposal.
1.2Grant of Irrevocable Proxy; Appointment of Proxy.
(a)From and after the date hereof until the Expiration Date, the Shareholder
hereby irrevocably and unconditionally grants to, and appoints, Parent and any
designee of Parent (determined in Parent’s sole discretion) as the Shareholder’s
proxy and


-2-



--------------------------------------------------------------------------------





attorney-in-fact (with full power of substitution), for and in the name, place
and stead of the Shareholder, to vote or cause to be voted (including by proxy
or written consent, if applicable) its Securities in accordance with the
Required Votes.
(b)The Shareholder hereby represents that any proxies heretofore given in
respect of the Securities, if any, are revocable, and hereby revokes such
proxies.
(c)The Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 1.2 is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of the Shareholder under this Agreement. The Shareholder hereby further affirms
that the irrevocable proxy set forth in this Section 1.2 is coupled with an
interest and, except upon the occurrence of the Expiration Date, is intended to
be irrevocable. The Shareholder agrees, until the Expiration Date, to vote its
Securities in accordance with Section 1.1(a) through Section 1.1(e) above as
instructed by Parent in writing. The parties agree that the foregoing is a
voting agreement.
1.3Restrictions on Transfers. The Shareholder hereby agrees that, from the date
hereof until the Expiration Date, it shall not, directly or indirectly, except
in connection with the consummation of the Merger and as expressly provided for
in the Merger Agreement, (i) sell, transfer, assign, tender in any tender or
exchange offer, pledge, encumber, hypothecate or similarly dispose of (by
merger, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, Lien (other than (x) collateral and rehypothecation arrangements with
prime brokers in margin accounts and (y) any Liens that could not reasonably be
expected, either individually or in the aggregate, to impair the ability of a
Shareholder to perform fully its obligations hereunder with respect to the
applicable shares of Securities on a timely basis (“Permitted Liens”)),
hypothecation or other disposition of (by merger, by testamentary disposition,
by operation of Law or otherwise), any Securities (each, a “Transfer”),
(ii) deposit any Securities into a voting trust or enter into a voting agreement
or arrangement or grant any proxy, consent or power of attorney with respect
thereto other than, and that is inconsistent with, this Agreement or (iii)
 agree (regardless of whether in writing) to take any of the actions referred to
in the foregoing clause (i) or (ii). Notwithstanding the foregoing, the
Shareholder shall have the right to Transfer its Securities to an Affiliate and
related fund entities; provided, however, prior to and as a condition to the
effectiveness of such Transfer, any Affiliate and related fund entities to which
any of such Securities or any interest in any of such Securities is transferred
shall have executed and delivered to Parent a counterpart to this Agreement
pursuant to which such Person shall be bound by all terms and provisions of this
Agreement. Any Transfer or attempted Transfer of any Securities in violation of
this Section 1.3 shall be null and void and of no effect.
ARTICLE II
NO SOLICITATION
2.1Restricted Activities. Prior to the Expiration Date, the Shareholder shall
not, and shall cause its Affiliates and use reasonable best efforts to cause its
Representatives not to, directly or indirectly, (a) solicit, initiate or
knowingly encourage or facilitate (including by way


-3-



--------------------------------------------------------------------------------





of furnishing or affording access to any confidential or non-public material
information) any inquiries, proposals or offers regarding, or the making of a
Company Takeover Proposal or that could reasonably be expected to lead to a
Company Takeover Proposal, (b) other than to inform any Person of the existence
of this Section 2.1, conduct, participate or engage in any discussions or
negotiations with any Person with respect to a Company Takeover Proposal or
(c) furnish or provide any non-public information or data regarding the Company
or its Subsidiaries, or afford access to the business, properties, assets or
employees of the Company or its Subsidiaries, to any Person except in the
ordinary course of business consistent with past practice (and, in any event,
not in connection with or in response to a Company Takeover Proposal or any
indication of interest that would or would reasonably be expected to lead to a
Company Takeover Proposal) or (d) enter into any letter of intent or agreement
in principle, or other agreement providing for a Company Takeover Proposal (the
activities specified in clauses (a) through (d) being hereinafter referred to as
the “Restricted Activities”).  
2.2    Notification. From and after the date hereof until the Expiration Date,
the Shareholder shall, and shall cause its Affiliates and use reasonable best
efforts to cause its Representatives to, (i) immediately cease and cause to be
terminated any solicitation, encouragement, discussions or negotiations with any
Person conducted heretofore with respect to any Company Takeover Proposal or any
inquiry, proposal or offer that could reasonably be expected to lead to a
Company Takeover Proposal, and (ii) promptly request the prompt return or
destruction of all confidential information previously furnished to any such
Person or its Representatives. From and after the date hereof until the
Expiration Date, the Shareholder shall promptly, after its receipt of any
Company Takeover Proposal or any inquiry or request for discussions or
negotiations regarding a Company Takeover Proposal or information relating to
the Company or any Company Subsidiary in connection with a Company Takeover
Proposal, notify Parent of such Company Takeover Proposal, inquiry or request
(including providing the identity of the Person making or submitting such
Company Takeover Proposal, inquiry or request), and provide the material terms
and conditions of any such proposal or offer regarding Company Takeover
Proposal, including any financial and other terms thereof, in each case
including any modifications thereto. The Shareholder shall keep Parent informed
in all material respects on a prompt basis with respect to any development
regarding the status or terms of any such Company Takeover Proposal (including
any change to the terms of any such Company Takeover Proposal) or inquiry or
request and shall promptly apprise Parent of the status of any such discussions
or negotiations. The Shareholder shall provide to Parent promptly after receipt
or delivery thereof copies of all correspondence and other written materials
sent by or provided to the Company or the Shareholder or its Representatives to
or from any Person, as applicable. The Shareholder agrees that neither it nor
any of its Affiliates has entered into or shall enter into any agreement with
any Person that prohibits the Company or the Shareholder from either providing
any information to Parent in accordance with this Section 2.2 or otherwise
complying with any of its obligations pursuant to this Section 2.2.
Notwithstanding anything in this Agreement to the contrary, (i) the Shareholder
shall not be responsible for the actions of Parent or its board of directors (or
any committee thereof), any Subsidiary of Parent, or any officers, directors (in
their capacity as such), employees and professional advisors of any of the
foregoing (the “Parent Related Parties”), including with respect to any of the
matters contemplated by this Section 2.2, and (ii) the Shareholder makes no
representations or warranties with respect to the actions of any of the Parent
Related Parties.


-4-



--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SHAREHOLDE
3.1Representations and Warranties. The Shareholder represents and warrants to
Parent as follows: (a) the Shareholder has full legal right and capacity to
execute and deliver this Agreement, to perform the Shareholder’s obligations
hereunder and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly executed and delivered by the Shareholder and the
execution, delivery and performance of this Agreement by the Shareholder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Shareholder and no other actions or
proceedings on the part of the Shareholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby; (c) this
Agreement constitutes the valid and binding agreement of the Shareholder,
enforceable against the Shareholder in accordance with its terms (subject as to
enforcement, to bankruptcy, insolvency, reorganization, moratorium, and other
laws relating to or affecting creditors’ rights and to general equity
principles); (d) the execution and delivery of this Agreement by the Shareholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any
Laws or agreements binding upon the Shareholder or the Securities owned by the
Shareholder, nor require any authorization, consent or approval of, or filing
with, any Governmental Entity, except for filings with the SEC by the
Shareholder; (e) the Shareholder holds the Securities set forth opposite the
Shareholder’s name on Exhibit A attached hereto; and (f) the Shareholder owns or
holds, beneficially or of record, or controls all of its Securities free and
clear of any proxy, voting restriction, adverse claim or other Liens (other than
Permitted Liens or any restrictions created by this Agreement) and has sole
voting power with respect to the Securities and sole power of disposition with
respect to all of the Securities, with no restrictions on the Shareholder’s
rights of voting or disposition pertaining thereto, except for such transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States, and no
person other than the Shareholder has any right to direct or approve the voting
or disposition of any of the Securities.
3.2Certain Other Agreements. The Shareholder hereby:
(a)irrevocably waives, and agrees not to exercise, any rights of appraisal or
rights of dissent from the Merger that the Shareholder may have with respect to
the Securities;
(b)agrees to promptly notify Parent and the Company of the number of any new
Securities acquired by the Shareholder after the date hereof and prior to the
Expiration Date, it being understood, for the avoidance of doubt, that any such
Securities shall be subject to the terms of this Agreement as though owned by
the Shareholder on the date hereof;
(c)agrees to permit Parent and the Company to publish and disclose in the Joint
Proxy Statement the Shareholder’s identity and ownership of the Securities and
the nature of the Shareholder’s commitments, arrangements and understandings
under this Agreement; and




-5-



--------------------------------------------------------------------------------





(d)shall, and hereby does, authorize the Company or its counsel to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Securities (and that this Agreement places limits on the voting and
transfer of such Securities); provided, however, that Company or its counsel may
further notify the Company’s transfer agent to lift and vacate the stop transfer
order with respect to the Securities following the Expiration Date solely to the
extent to effect the consummation of the Merger in accordance with the Merger
Agreement.
ARTICLE IV
TERMINATION
This Agreement shall automatically terminate (without any further action of the
parties) and be of no further force or effect upon the earliest to occur of (a)
the termination of the Merger Agreement in accordance with its terms; (b) the
Effective Time; (c) the date of any modification, waiver or amendment to the
Merger Agreement effected without Shareholder’s consent that (i) decreases the
amount or changes the form of consideration payable to all of the shareholders
of the Company pursuant to the terms of the Merger Agreement as in effect on the
date of this Agreement or (ii) otherwise materially adversely affects the
interests of the Shareholder or the shareholders of the Company; (d) the mutual
written consent of the parties hereto; (e) the End Date; and (f) any material
breach of this Agreement by Parent. Notwithstanding the preceding sentence,
Article V shall survive any termination of this Agreement. Nothing in this
Article IV shall relieve or otherwise limit any party of liability for a breach
of this Agreement.
ARTICLE V
MISCELLANEOUS
5.1Expenses. Each party shall pay its own expenses incident to preparing for,
entering into and carrying out this Agreement, whether or not the Merger shall
be consummated.
5.2Capacity. The Shareholder is signing this Agreement solely in its capacity as
a Company shareholder, and nothing contained herein shall in any way limit or
affect any actions taken by any Representative of the Shareholder in his or her
capacity as a director, officer or employee of the Company, and no action taken
in any such capacity as a director, officer or employee shall be deemed to
constitute a breach of this Agreement.
5.3Notices. All notices, requests and other communications to any party under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered in person; (b) if transmitted by
facsimile (but only upon confirmation of transmission by the transmitting
equipment); (c) if transmitted by electronic mail (“e-mail”) (but only if
confirmation of receipt of such e-mail is requested and received); or (d) if
transmitted by national overnight courier, in each case as addressed as follows:
If to Parent, to:
Denbury Resources Inc.
5320 Legacy Dr.
Plano, TX 75024
Attention:  General Counsel


-6-



--------------------------------------------------------------------------------





Phone: (972) 673-2000
With a required copy to (which does not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002
Phone: (713) 758-2222
Facsimile: (713) 758-2346
Attention: Jeffery B. Floyd; Stephen M. Gill
E-mail: JFloyd@velaw.com; SGill@velaw.com
If to the Shareholder:
KLS Diversified Master Fund L.P.
452 Fifth Avenue, 22th Floor
New York, New York 1001
Phone: (212) 905-0845; (212) 905-0808
Facsimile: (212) 905-0846
Attention: John Steinhardt; Michael Hanna
E-mail: jsteinhardt@klsdiversified.com; mhanna@klsdiversified.com
With a required copy to (which does not constitute notice):
Purrington Moody Weil LLP
414 West 14th Street, 4th Floor
New York, NY 10014
Attention:  Michael Rodriguez
Phone: (212) 431-1358
Facsimile: (212) 431-7124
If to the Company:
Penn Virginia Corporation
16285 Park Ten Place
Suite 500
Houston, TX 77079
Attention:  Chief Legal Counsel
Phone: (713) 722-6500
Facsimile:  (713) 722-6609
With a required copy to (which does not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Suite 1400
Palo Alto, California 94301


-7-



--------------------------------------------------------------------------------





Phone: (650) 470-4500
Facsimile: (650) 470-4570
Attention: Leif B. King; Frank E. Bayouth
E-mail: Leif.King@skadden.com; Frank.Bayouth@skadden.com
5.4Amendments; Extension; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by Parent, on the one hand, and the
Shareholder, on the other hand and (ii) in the case of a waiver, by the party
(or parties) against whom the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder. No
agreement on the part of a party to any such extension or waiver shall be valid
unless set forth in an instrument in writing signed on behalf of such party.
5.5Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 5.5 shall be void.
5.6No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties.
5.7Entire Agreement. This Agreement, together with the Merger Agreement,
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof.
5.8Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
5.9Jurisdiction; Specific Performance; Waiver of Jury Trial.
(a)    THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE
SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN


-8-



--------------------------------------------------------------------------------





THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT
SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR
THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH
ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A
DELAWARE STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 5.2 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF.
(b)    The parties agree that irreparable damage, for which monetary damages
would not be an adequate remedy, would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the parties. Prior to the
termination of this Agreement pursuant to Article IV, it is accordingly agreed
that the parties and the Company shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, in each case
in accordance with this Section 5.9(b), this being in addition to any other
remedy to which they are entitled under the terms of this Agreement at law or in
equity. Each party accordingly agrees not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such party under this Agreement all in accordance
with the terms of this Section 5.9(b). Each party further agrees that no other
party or any other Person shall be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 5.9(b), and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES


-9-



--------------------------------------------------------------------------------





THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.9(c).
5.10Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
5.11Interpretation. Unless expressly provided for elsewhere in this Agreement,
this Agreement will be interpreted in accordance with the following provisions:
(a) the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words refer to this Agreement as an entirety and not solely to
the particular portion, article, section, subsection or other subdivision of
this Agreement in which any such word is used; (b) examples are not to be
construed to limit, expressly or by implication, the matter they illustrate;
(c) the word “including” and its derivatives means “including without
limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) all references to prices, values or monetary amounts refer to
United States dollars; (h) wherever used herein, any pronoun or pronouns will be
deemed to include both the singular and plural and to cover all genders;
(i) this Agreement has been jointly prepared by the parties hereto, and this
Agreement will not be construed against any Person as the principal draftsperson
hereof or thereof and no consideration may be given to any fact or presumption
that any party had a greater or lesser hand in drafting this Agreement; (j) the
captions of the articles, sections or subsections appearing in this Agreement
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or extent of such section, or in any way affect
this Agreement; (k) any references herein to a particular Section, Article or
Exhibit means a Section or Article of, or an Exhibit to, this Agreement unless
otherwise expressly stated herein; the Exhibit attached hereto is incorporated
herein by reference and will be considered part of this Agreement; (l) unless
otherwise specified herein, all accounting terms used herein will be
interpreted, and all determinations with respect to accounting matters hereunder
will be made, in accordance with GAAP, applied on a consistent basis; (m) all
references to days mean calendar days unless otherwise provided; and (n) all
references to time mean Houston, Texas time.




-10-



--------------------------------------------------------------------------------





5.12Counterparts. This Agreement may be executed in any number of counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
5.13Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.




-11-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
 
PARENT:
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary







[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
 
SHAREHOLDER:
 
 
 
KLS Diversified Master Fund L.P.
 
By:
KLS Diversified Asset Management LP
 
 
 
 
By:
/s/ Michael P. Zarrilli
 
Name:
Michael P. Zarrilli
 
Title:
Partner & COO











[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------






Exhibit A


Name of Shareholder
Number of Shares of Company Common Stock Beneficially Owned
KLS Diversified Master Fund L.P.
705,417







